[oke2018guarantyagreement001.jpg]
Exhibit 10.2 GUARANTY AGREEMENT THIS GUARANTY AGREEMENT (the “Agreement”), dated
as of November 19, 2018 is made by ONEOK PARTNERS INTERMEDIATE LIMITED
PARTNERSHIP and ONEOK PARTNERS, L.P., each a Delaware limited partnership (each
a “Guarantor” and collectively, the “Guarantors”) in favor of MIZUHO BANK, LTD.,
a national banking association, as administrative agent (the “Administrative
Agent”) for the several banks and other financial institutions (the “Lenders”)
from time to time party to the Term Loan Agreement, dated as of the date hereof,
by and among and ONEOK, INC., an Oklahoma corporation (the “Borrower”), the
Lenders, and the Administrative Agent (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement). W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a term loan facility for the Borrower; WHEREAS, each Guarantor is a direct or
indirect Subsidiary of the Borrower and will derive substantial benefit from the
making of Loans by the Lenders; and WHEREAS, it is a condition precedent to the
obligations of the Administrative Agent and the Lenders under the Credit
Agreement that each Guarantor execute and deliver to the Administrative Agent
this Agreement and each Guarantor wishes to fulfill said condition precedent.
NOW, THEREFORE, in order to induce Lenders to extend the Loans and to make the
financial accommodations as provided for in the Credit Agreement and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: Section 1. Guarantee. Each
Guarantor unconditionally guarantees, jointly with any other Guarantors from
time to time and severally, as a primary obligor and not merely as a surety, the
due and punctual payment and performance of all Obligations, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise and
whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against any Loan Party under Debtor Relief
Laws, and including interest that accrues after the commencement by or against
any Loan Party of any proceeding under any Debtor Relief Laws whether or not the
claim for such interest is allowed in such proceeding, including, without
limitation, (i) the due and punctual payment of (A) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any proceeding or case under any Debtor Relief Law, regardless of whether
allowed or allowable in such proceeding or case) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (B) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of the Borrower and other Loan Parties to the Administrative Agent
and the Lenders under the Credit Agreement and the other Loan Documents, and
(ii) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower and other Loan Parties under or pursuant to the
Credit Agreement and the other Loan Documents (collectively, the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be amended, extended, refinanced, modified or renewed, in whole or in part,
without notice to or further assent from such Guarantor, and that such Guarantor
will remain bound upon its guarantee notwithstanding any amendment, extension,
refinancing, modification or renewal of any Guaranteed Obligations. All payments
made by a 4836-8547-3920 v.2 1



--------------------------------------------------------------------------------



 
[oke2018guarantyagreement002.jpg]
Guarantor under this Agreement shall be made to the Administrative Agent at the
Administrative Agent’s Office in Dollars. Anything contained herein to the
contrary notwithstanding, to the extent that the obligations of any Guarantor
hereunder would be subject to avoidance as a fraudulent transfer or conveyance
under Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any similar federal or state law, the obligations of
such Guarantor hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to such
avoidance provisions. Section 2. Obligations Not Waived. To the fullest extent
permitted by applicable law, each Guarantor waives presentment or protest to,
demand of or payment from the Borrower or any other guarantor of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. To the fullest extent permitted by
applicable law, the obligations of each Guarantor hereunder shall not be
affected by (i) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other guarantor under the provisions of the Credit Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, any guarantee or any other agreement, or
(iii) the failure to perfect any security interest in, or the release of, any of
the security held by or on behalf of the Administrative Agent or any Lender.
Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Lender to any security held for payment of the Guaranteed Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of the Borrower or any other Person.
Section 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration, or compromise of any of the Guaranteed
Obligations with respect to any other obligor, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Lender to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantors or that would otherwise operate as a discharge of the Guarantors
as a matter of law or equity (other than the indefeasible payment in cash of the
Obligations). Section 5. Defenses of Borrower Waived. To the fullest extent
permitted by applicable law, each Guarantor waives any defense based on or
arising out of any defense of any Loan Party or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Loan Party, other than the final and
indefeasible payment in full in cash of the Guaranteed Obligations. The
Administrative Agent and the Lenders may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any other Loan Party or any other guarantor, without
4836-8547-3920 v.2 2



--------------------------------------------------------------------------------



 
[oke2018guarantyagreement003.jpg]
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been finally and
indefeasibly paid in cash. Pursuant to applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other guarantor, as the case may be, or any security.
Section 6. No Setoff or Deductions. Each Guarantor shall make all payments
hereunder without setoff or counterclaim. Each Guarantor agrees to the
provisions of Section 3.01 of the Credit Agreement that are applicable to such
Guarantor, and such provisions are hereby incorporated by reference herein. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Agreement. Section 7.
Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of other Loan Parties’ financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the Lenders will have any duty to advise any Guarantor of information known
to it or any of them regarding such circumstances or risks. Section 8. Indemnity
and Subrogation. In addition to all such rights of indemnity and subrogation as
the Guarantors may have under applicable law (but subject to Section 9), the
Borrower agrees that (a) in the event a payment shall be made by a Guarantor
under this Agreement, the Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of a Guarantor shall be sold to satisfy
a claim of any Lender under this Agreement, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold. Section 9. Subordination. Notwithstanding any
provision of this Agreement to the contrary, all rights of the Guarantors
against the Borrower or any other Loan Party under Section 8 and all other
rights of indemnity, contribution, reimbursement or subrogation under applicable
law or otherwise shall be fully subordinated and junior to the indefeasible
prior payment in full in cash of the Guaranteed Obligations. No failure on the
part of the Borrower to make the payments required under applicable law or
otherwise shall in any respect limit the obligations and liabilities of the
Guarantors with respect to their obligations hereunder, and the Guarantors shall
remain liable for the full amount of the obligations of the Guarantors
hereunder. In addition, all Indebtedness and other obligations of the Borrower,
and all Indebtedness and other obligations of any other Loan Party, in each case
now or hereafter owing to the Guarantors are hereby subordinated in right of
payment to the prior indefeasible payment in full in cash of the Guaranteed
Obligations. If any amount shall be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such Indebtedness or obligations of any Loan Party, such amount shall be held in
trust for the benefit of the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, but without reducing or affecting in any manner
the liability of the Guarantors under this Guaranty; provided that payments of
Indebtedness and other obligations owing by the Borrower or other Loan Party to
the Guarantors at a time when there does not exist a Default or Event of Default
shall not be held in trust or paid to the Administrative Agent. Section 10.
Representations and Warranties. Each Guarantor represents and warrants as to
itself that all representations and warranties relating to it (as a Subsidiary
of the Borrower) contained in the Credit Agreement are true and correct in all
material respects, except that such materiality qualifier shall not apply to the
extent that any such representation and warranty is qualified by materiality.
4836-8547-3920 v.2 3



--------------------------------------------------------------------------------



 
[oke2018guarantyagreement004.jpg]
Section 11. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until the Guaranteed Obligations have been
indefeasibly paid in full in cash, all other amounts payable under this Guaranty
have been indefeasibly paid in full in cash and the Lenders have no further
commitment to lend under the Credit Agreement. Notwithstanding the foregoing,
this Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Lender or any Guarantor upon the bankruptcy
or reorganization of the Borrower, any Guarantor or otherwise. The obligations
of the Guarantors under this paragraph shall survive termination of this
Agreement. Section 12. Stay of Acceleration. In the event that acceleration of
the time for payment of any of the Guaranteed Obligations is stayed, in
connection with any case commenced by or against any Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantors immediately upon demand by the Administrative
Agent, on behalf of the Lenders. Section 13. Expenses. The Guarantors shall pay
on demand all out-of-pocket expenses in any way relating to the enforcement or
protection of the rights of the Administrative Agent and the Lenders under this
Agreement or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Administrative Agent and the Lenders in any proceeding any Debtor Relief
Laws. The obligations of the Guarantors under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Agreement.
Section 14. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind the Guarantors and their successors and assigns and
inure to the benefit of the Administrative Agent, the Lenders and their
respective successors and assigns, and the Lenders may, without notice to the
Guarantors and without affecting the Guarantors’ obligations hereunder, assign,
sell or grant participations in the Guaranteed Obligations and this Guaranty, in
whole or in part. This Agreement shall become effective as to each Guarantor
when a counterpart hereof is executed on behalf of such Guarantor. No Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). Section 15.
Waivers; Amendment. (a) No failure or delay of the Administrative Agent of any
kind in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights of the Administrative Agent hereunder and of the
Lenders under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
subsection (b) below, and then such waiver and consent shall be effective only
in the specific instance and for the purpose for which given. No notice or
demand on the Guarantors in any case shall entitle the Guarantors to any other
or further notice in similar or other circumstances. (b) Neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into between the Guarantors with respect to which such
4836-8547-3920 v.2 4



--------------------------------------------------------------------------------



 
[oke2018guarantyagreement005.jpg]
waiver, amendment or modification relates and the Administrative Agent in
accordance with Section 10.01 of the Credit Agreement. Section 16. Notices. All
communications and notices hereunder shall be in writing and given as provided
in Section 10.02 of the Credit Agreement. All communications and notices
hereunder to the Guarantors shall be given to it at its address set forth on
Schedule I attached hereto or such other address as shall be designated by
notice given by the Guarantors. Section 17. Severability. Any provision of this
Agreement held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Section 18. Counterparts; Integration. This
Agreement may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract (subject to Section 14), and shall become effective as provided in
Section 14. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. This Agreement constitutes the entire agreement
among the parties hereto regarding the subject matters hereof and supersedes all
prior agreements and understandings, oral or written, regarding such subject
matter. Section 19. Rules of Interpretation. The rules of interpretation
specified in Section 1.02 of the Credit Agreement shall be applicable to this
Agreement. Section 20. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York. (b) EACH GUARANTOR (i)
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK OR FEDERAL
COURT SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT AND (ii) AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
4836-8547-3920 v.2 5



--------------------------------------------------------------------------------



 
[oke2018guarantyagreement006.jpg]
(c) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR HEREBY (i)
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION AND THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT, AND (ii)
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. Section 21. Waiver of Jury Trial. EACH GUARANTOR IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), AND
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. Section 22. Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender and its Affiliates is hereby authorized at any time and from time to
time, without prior notice to the Guarantors, such notice being waived by each
Guarantor to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other Indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Guarantor against any or
all the obligations of the Guarantors now or hereafter existing under this
Agreement and the other Loan Documents, irrespective of whether or not such
Person shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 22 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Section 23.
Additional Guarantors. Upon the execution and delivery by any Person of a
Guaranty Agreement Joinder and other documents as provided in Section 6.13 of
the Credit Agreement, such Person shall be a party hereto as if an original
signatory hereto. Section 24. Entire Agreement. This Agreement and the other
Loan Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements among the
parties. [Remainder of Page is Intentionally Blank] 4836-8547-3920 v.2 6



--------------------------------------------------------------------------------



 
[oke2018guarantyagreement007.jpg]
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written. GUARANTORS: ONEOK PARTNERS INTERMEDIATE
LIMITED PARTNERSHIP By: ONEOK ILP GP, L.L.C., its sole General Partner By: /s/
Walter S. Hulse III Walter S. Hulse III, Chief Financial Officer and Executive
Vice President, Strategic Planning and Corporate Affairs ONEOK PARTNERS, L.P.
By: ONEOK PARTNERS GP, L.L.C., its sole General Partner By: /s/ Walter S. Hulse
III Walter S. Hulse III, Chief Financial Officer and Executive Vice President,
Strategic Planning and Corporate Affairs [Signature Page to Guaranty Agreement]



--------------------------------------------------------------------------------



 
[oke2018guarantyagreement008.jpg]
SCHEDULE I TO THE GUARANTY AGREEMENT ONEOK Partners Intermediate Limited
Partnership ONEOK Partners, L.P. 100 West Fifth Street Tulsa, OK 74102-0871
4836-8547-3920 v.2



--------------------------------------------------------------------------------



 